Case 2:18-cv-03035-JAK-AGR Document 42 Filed 10/05/18 Page 1 of 1 Page ID #:319




  1
  2
  3
  4
  5
  6
                            UNITED STATES DISTRICT COURT
  7
                           CENTRAL DISTRICT OF CALIFORNIA
  8
  9 CONFIDENT TECHNOLOGIES, INC.                  Case No. 2:18-cv-03035-JAK-AGR
10                        Plaintiff,
                                                  ORDER RE JOINT
11          v.                                    APPLICATION TO MODIFY
                                                  ORDER DISMISSING CASE
12 FANDANGO MEDIA, LLC,                           [DKT. 38]
13                        Defendant.
14
            PURSUANT TO THE PARTIES’ JOINT APPLICATION AND FOR GOOD
15
      CAUSE SHOWN, IT IS HEREBY ORDERED AS FOLLOWS:
16
            The Joint Application is GRANTED. The Court’s Order Dismissing Case
17
      Without Prejudice (“Order”) entered on September 19, 2018 (Dkt. 38) is modified
18
19 solely to extend the Court’s jurisdiction to vacate the Order through October 31,
20 2018;
21          All other provisions of the Order remain unchanged and are in full force and

22 effect through October 31, 2018.
23        IT IS SO ORDERED.

24
25 Dated: October 5, 2018                  ___________________________

26                                         JOHN A. KRONSTADT
                                           UNITED STATES DISTRICT JUDGE
27
28

                                              1
